                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIAM A. WHITE, #13888-084,                         )
                                                          )
                   Plaintiff,                             )
                                                          )
    vs.                                                   )   Case No. 18-cv-01682-JPG
                                                          )
    USA,                                                  )
                                                          )
                   Defendant.                             )

                                   MEMORANDUM AND ORDER

GILBERT, District Judge:

           Plaintiff William A. White is an inmate in the custody of the Federal Bureau of Prisons

(BOP) and currently incarcerated at the United States Penitentiary located in Marion, Illinois

(USP-Marion). On March 5, 2019, Plaintiff, represented by counsel, filed an Amended Complaint

(Doc. 14) against the United States pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346.

Plaintiff’s FTCA claims arise from the negligent spoliation of evidence, denial of medical care,

and infliction of emotional distress by officials at three BOP facilities. (Id.).

           The Amended Complaint1 is subject to preliminary review under 28 U.S.C. § 1915A.

Section 1915A requires the Court to screen prisoner Complaints to filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is legally frivolous




1
  The Amended Complaint (Doc. 14) supersedes and replaces the original Complaint (Doc. 1) and renders
it void. Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Before the
Court screened the Complaint, Plaintiff’s attorney entered an appearance and requested additional time to
file a certificate of merit required for the Illinois medical negligence claims under 735 ILCS 5/2-622. The
Court granted the request for an extension until March 4, 2019, and deferred preliminary review of the
Complaint until after that deadline expired. Instead of filing a certificate of merit, however, Plaintiff filed
an Amended Complaint (Doc. 14) in March 2019 and request for a second extension of the deadline to file
the certificate of merit. The Court granted this request and extended the deadline until June 3, 2019. Prior
to the expiration of the second extended deadline, Plaintiff filed a motion seeking a third extension.
Plaintiff’s request for a third extension will be addressed in this Merits Review Order.

                                                      1
or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          Amended Complaint

        According to the allegations set forth in the Amended Complaint (Doc. 14, pp. 1-34),

Plaintiff has been an inmate in the custody of the BOP or United States Marshal Service (USMS)

since October 2008.2 He has been housed at numerous BOP facilities during this time period.

Throughout his incarceration, Plaintiff has been subjected to the use of restricted environmental

stimuli (RES) and conditions of confinement that amount to torture. He has also been denied

medical care and mental health treatment. (Id.).

        Plaintiff filed at least two other FTCA cases in this District to address similar claims. See

White v. United States, No. 16-cv-0968-JPG (S.D. Ill. 2016) (“2016 case”); White v. United States,

No. 17-cv-00683-JPG-MAB (S.D. Ill. 2017) (“2017 case”). The 2016 case was dismissed, and the

2017 case remains pending. In the instant case, Plaintiff complains that BOP officials did not

preserve evidence necessary for Plaintiff to prevail on his claims in the 2016 case, 2017 case,

and/or a third case.3 He also claims that BOP officials have denied him medical care and inflicted

emotional distress at the Metropolitan Corrections Center in Chicago, Illinois (MCC-Chicago),

Federal Correctional Institution in Beckley, West Virginia (FCI-Beckley), and United States

Penitentiary in Marion, Illinois (USP-Marion). He brings the following claims in this action:

        Count 1:         FTCA claim arising under Illinois law for the negligent spoliation of
                         evidence (i.e., records requested in Plaintiff’s 2013 and 2016 Freedom of
                         Information Act request) by officials at MCC-Chicago.


2
  Plaintiff notes only two exceptions; he was released from custody for six days in 2009 and for
approximately fourteen months from April 20, 2011 until June 9, 2012. (Doc. 14, pp. 3-4, at n.1-2).
3
  Plaintiff refers to White v. True, No. 17-cv-126 (S.D. Ill. 2017), but the Court found no record of this case
in the Southern District of Illinois.

                                                      2
        Count 2:          FTCA claim arising under Illinois law for the negligent spoliation of
                          evidence (i.e., incident reports) by officials at USP-Marion.

        Count 3:          FTCA claim arising under West Virginia law for medical negligence that
                          occurred at FCI-Beckley from September 2010 through December 9, 2010.

        Count 4:          FTCA claim arising under West Virginia law for the negligent infliction of
                          emotional distress that occurred at FCI-Beckley from September 2010
                          through December 9, 2010.

        Count 5:          FTCA claim arising under Illinois law for medical negligence that occurred
                          during Plaintiff’s incarceration at MCC-Chicago from December 17, 2010
                          through April 20, 2011.

        Count 6:          FTCA claim arising under Illinois law for the negligent infliction of
                          emotional distress by officials at MCC-Chicago from December 17, 2010
                          through April 20, 2011.

        Count 7:          FTCA claim arising under Illinois law for medical negligence that occurred
                          during Plaintiff’s incarceration at USP-Marion beginning on June 28, 2016.

        Count 8:          FTCA claim arising under Illinois law for the negligent infliction of
                          emotional distress by officials at USP-Marion beginning on June 28, 2016.

Any other claim that is mentioned in the Amended Complaint but not addressed herein is

considered dismissed without prejudice as inadequately pled under Twombly.4

                                          Exhaustion of Remedies

        Federal prisoners may bring suit against the United States under the FTCA for injuries they

sustain while incarcerated. See Palay v. United States, 349 F.3d 418, 425 (7th Cir. 2003).

However, they must first present the claim to the federal agency responsible for the injury. Id; 28

U.S.C. § 2675(a). Plaintiff alleges that he has complied with this requirement with respect to all

of his claims. (Doc. 14, pp. 2-3; Doc. 15-1; Doc. 15-2; Doc. 15-3). Plaintiff’s “final denial of

claim” letters, dated March 20, 2018 (Doc. 15-1); March 20, 2018 (Doc. 15-2), and August 31,

2018 (Doc. 15-3), are attached as exhibits to the Amended Complaint.


4
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
                                           Applicable Law5

        Cases brought under the FTCA are governed by the substantive law of the place where the

alleged acts or omissions constituting negligence or malpractice occurred. 28 U.S.C. §§ 1346(b),

2674; Richards v. United States, 369 U.S. 1, 10 (1962); Bowen v. United States, 570 F.2d 1311,

1315-16 (7th Cir. 1978). Illinois law applies to the claims in Counts 1-2 and 5-8 because all four

claims arose at BOP facilities located in Illinois. West Virginia law applies to Counts 3 and 4.

                                            Counts 1 and 2

        Under Illinois law, a spoliation claim is a form of negligence and requires the plaintiff to

establish duty, breach, causation, and damages. Martin v. Keeley & Sons, Inc., 979 N.E.2d 22, 27

(Ill. 2012). As a general rule, there is no duty to preserve evidence in Illinois. However, an

exception arises when “an agreement, contract, statute, special circumstance, or voluntary

undertaking has given rise to a duty to preserve evidence on the part of the defendant.” Id. In such

cases, an official owes a “duty of due care to preserve evidence if a reasonable person in the

defendant’s position should have foreseen that the evidence was material to a potential civil

action.” Boyd v. Travelers Ins. Co., 652 N.E.2d 267, 269-70 (Ill. 1995).

        Further, a spoliation claim is a derivative claim that arises out of another cause of action.

It does not give rise to an independent cause of action. Id. Because a negligent spoliation claim

is connected to the merits of the underlying suit, courts have struggled to determine whether the

claim “may” or “must” be brought with the underlying claim. See, e.g., Convergence Aviation,

Ltd. v. Pratt & Whitney Canada Corp., 2013 WL 6050687, at *5 (N.D. Ill. 2013) (concluding that

negligent spoliation claim could be adjudicated without the underlying claim); Boyd, 652 N.E.2d


5
 Regardless of which state law applies to the claim, Plaintiff’s FTCA action was properly brought in this
District. 28 U.S.C. § 1402(b) provides that a civil action on a tort claim under 1346(b) “may be prosecuted
only in the judicial district where the plaintiff resides or wherein the act or omission complained of
occurred.” The Amended Complaint demonstrates Plaintiff is housed in the Southern District of Illinois.

                                                    4
at 269-70 (the two claims “may” be brought together); Miller v. Gupta, 672 N.E. 1229 (Ill. 1996)

(“[N]owhere does the court articulate that the underlying claim must be brought with the spoliation

claim”). The debate stems from the fact that the negligent spoliation claim fails if the underlying

suit lacks merit regardless of the lost or destroyed evidence. Borsellino v. Goldman Sachs Group,

Inc., 477 F.3d 502, 509-10 (7th Cir. 2007) (citing Gawley v. Ind. Univ., 276 F.3d 301, 316 (7th

Cir. 2001)).

       According to the Amended Complaint, BOP officials at MCC-Chicago and USP-Marion

failed to produce maintenance records and incident reports in response to Plaintiff’s requests.

These records were an integral part of his claims in his 2016 case, White v. United States, Case

No. 16-cv-948-JPG (S.D. Ill.), and/or his 2017 case, White v. United States, Case No. 17-683-JPG-

MAB (S.D. Ill.). The allegations suggest that BOP officials owed and breached a duty of due care

to Plaintiff, contributing to the dismissal or one or more suits. He brings a claim against the United

States for the BOP officials’ negligent spoliation of this evidence in Counts 1 and 2.

       Although the best practice is to pursue the spoliation and underlying claims together,

Plaintiff’s 2016 case is now closed and his 2017 case is now subject to a motion to dismiss.

Therefore, the Court will allow Counts 1 and 2 to proceed in this action. Future developments,

briefing, or considerations may result in the severance of these claims into one or more new cases

or consolidation of Count 1 and/or 2 with another pending suit. For the time being, however,

Counts 1 and 2 survive screening and will proceed against the United States herein.

                                              Count 7

       Plaintiff’s FTCA claim arising from medical negligence at USP-Marion is also governed

by Illinois law, which requires compliance with 735 ILL. COMP. STAT. § 5/2-622(a)-(b) (West

2017). Plaintiff filed an affidavit stating that he has been unable to consult with a medical



                                                  5
professional, faces an impending statute of limitations, and requires additional time to file the

certificate of merit and/or report. In his Third Motion for Extension, Plaintiff seeks an additional

ninety days. His request for another 90-day extension is denied, but a 60-day extension shall be

granted. Plaintiff is WARNED that failure to file the required certificate on or before this deadline

is grounds for dismissal of the claim. See 735 ILL. COMP. STAT. § 5/2-622(g); Sherrod v. Lingle,

223 F.3d 605, 613 (7th Cir. 2000). And this dismissal shall be with prejudice. Sherrod, 223 F.3d

at 614 (dismissal with prejudice is within sound discretion of court); Chapman v. Chandra, Case

No. 06-cv-651-MJR, 2007 WL 1655799, at *4-5 (S.D. Ill. June 5, 2007).

                                              Count 8

       A plaintiff bringing a claim under Illinois law for negligent infliction of emotional distress

must allege the “traditional elements” of negligence, including duty, breach, causation, and

damages. Schweihs v. Chase Home. Fin., LLC, 2016 IL120041, at ¶ 31 (2016); Harris v. United

States, No. 13-CV-8584, 2017 WL 770969, at *6 (N.D. Ill. Feb 28, 2017). The allegations in the

Amended Complaint state a colorable FTCA claim against the United States for negligent

infliction of emotional distress by USP-Marion officials since 2016. Count 8 survives screening.

                                       Counts 3, 4, 5 and 6

       Plaintiff cannot proceed with Counts 3, 4, 5, and 6 in this action. This Court previously

dismissed an identical claim (“Count 2”) against the United States with prejudice in the now-closed

2016 case. (Docs. 15, 21, 22, 2016 case). The Court held that Count 2 was barred by the applicable

statute of limitations, and Plaintiff did not appeal this decision. When Plaintiff attempted to

reassert the claim(s) as Counts 2 and 13 in his 2017 case, the Court dismissed both claims with

prejudice at screening “as [still] barred by the statute of limitations because Plaintiff did not file

an administrative claim with the Bureau of Prisons within the 2-year period following the



                                                  6
incident.”6 (Doc. 16, pp. 14-15, 2017 case). Counts 3, 4, 5, and 6 represents Plaintiff’s latest

attempt to revive Count 2 from the now-closed 2016 Case. Counts 3 through 6 shall be dismissed

with prejudice.

                                         Pending Motions

       Plaintiff’s Motions for Joinder (Docs. 2 and 5) are DENIED without prejudice. Plaintiff

is now represented by counsel, and his attorney may renew this request in a motion that sets forth

the legal basis for joinder/consolidation and the facts that support his request. See United States

v. Mosley, 353 Fed. App’x 49, 53 (7th Cir. 2009) (“[A] defendant who is represented by counsel

does not have the right to file his own pro se submissions.”).

       Plaintiff’s Third Motion for Extension of Time (Doc. 18) is GRANTED, in part, and

DENIED, in part, as set forth herein.

                                            Disposition

       IT IS ORDERED that COUNTS 1, 2, 7, and 8 are subject to further review against

Defendant UNITED STATES OF AMERICA. With respect to COUNT 7, however, Plaintiff

is ORDERED to comply with 735 ILL. COMP. STAT. § 5/2-622 within sixty days (on or before

August 19, 2019) if he wishes to avoid dismissal of this claim with prejudice. If a qualified

medical professional is unwilling or unable to provide a certificate of merit and/or report without

an in-person evaluation, Plaintiff is ORDERED to submit documentation to the Court within the

next fourteen (14) days (on or before July 2, 2019) explaining why such an evaluation is necessary

and what kind of arrangements are required to accommodate it. These dates are firm. If the Court

does not receive these submissions by the deadlines, the Court will dismiss Count 7 with prejudice.




6
 He nevertheless reasserted the claims in a Second Amended Complaint filed in the 2017 case, and this
prompted the United States to file a Motion to Dismiss Under Fed. R. Civ. P. 12(b)(3) and (6).

                                                 7
       IT IS ORDERED that COUNTS 3, 4, 5, and 6 are DISMISSED with prejudice based on

the Court’s prior dismissal of Plaintiff’s identical claim (Count 2) as time-barred in the 2016 case.

       IT IS FURTHER ORDERED that Counsel for Plaintiff may initiate service of this

lawsuit on the United States without further delay. Defendant is ORDERED to timely file an

appropriate responsive pleading to the Amended Complaint and shall not waive filing a reply

pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings.

       Further, this entire matter is REFERRED to a United States Magistrate Judge for

disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the

parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 18, 2019                                   s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              United States District Judge



                                                 8
